 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                             Case No. 3:73-CV-00125-MMD-WGC
                Plaintiff,
10                                                         Dept. No. IN EQUITY NO. C-125-C
     WALKER RIVER PAIUTE TRIBE,
11             Plaintiff-Intervenor

12
             vs.
13
     WALKER RIVER IRRIGATION DISTRICT,
14   a corporation, et al.,
                     Defendant.
15

16
     In the Matter of:
17   DAVID M. LITTLE AND SHERRY L.
     LITTLE, TRUSTESS OF THE DAVID M.
18   LITTLE FAMILY TRUST AGREEMENT,
     DATED MAY 2, 1996,
19
                    Petitioners.
20

21
                      ORDER GRANTING MOTION TO MODIFY DECREE
22
            On the 28th day of August, 2018, Petitioners David M. Little and Sherry L. Little, trustees
23

24 of the David M. Little Family Trust Agreement Dated May 2, 1996, brought this Motion to

25 Modify Decree.       The Motion requesting modification of this Decree was based upon the

26 allegation that an error was made in the legal description of the real property to which Claim 154,
27 page 44 of the above-entitled Decree, is appurtenant.

28



                                                     1
            Petitioner further presented to this Court on the 28th day of August, 2018, without
 1

 2   objection of any party, seven (7) exhibits that proved that a typographical error occurred in the

 3   final drafting of Claim 154, and that Petitioners are the owners of the real property to which

 4   Claim 154, as modified, is appurtenant.
 5
            This Court retains jurisdiction over the matter pursuant to XIV, page 72, of the above-
 6
     entitled Decree.
 7
            The Court finds that service of process, via U.S. Mail, was made, no party voicing
 8
     objection to entry of this Order.
 9

10          Based upon the following, this Court ORDERS that the Description of Land column for

11   Claim No. 154 of the above-entitled Decree, page 44, shall be amended to read as follows:
12                  “SE1/4, E1/2 SW1/4 Section 20; W1/2 SW1/4, E1/2 W1/2, E1/2
                    Section 21; W1/2 W1/2 Section 22; NE1/4, E1/2 NW1/4 Section 29
13
                    T.14N., R.26E”
14
            Each party to bear his own costs and fees.
15
            IT IS SO ORDERED this 5th           October
                                  _____ day of ___________________, 2018.
16

17

18                                               UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26
27

28


                                                     2
